 1

 2

 3                             UNITED STATES DISTRICT COURT
 4                                   DISTRICT OF NEVADA
 5                                              ***
 6    ALEXANDER STEVEN KING,                              Case No. 3:18-cv-00202-RCJ-WGC
 7                                     Petitioner,
            v.                                                       ORDER
 8
      RENEE BAKER, et al.,
 9
                                    Respondents.
10

11         Good cause appearing, Petitioner’s second Unopposed Motion to Extend Time (ECF
12   No. 34) is GRANTED. Petitioner has until October 7, 2019, to oppose Respondents’ Motion to
13   Dismiss (ECF No. 30).
14         IT IS SO ORDERED.
15         DATED: this 24th day of September, 2019.
16

17
                                                         ROBERT C. JONES
18                                                       UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28

                                                     1
